

117 HRES 588 IH: Honoring the bravery and legacy of the Clinton 12.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 588IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mr. Cooper (for himself, Mr. Fleischmann, and Ms. Norton) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the bravery and legacy of the Clinton 12.Whereas education in the United States is a fundamental right;Whereas the Supreme Court of the United States unanimously ruled in Brown v. Board of Education that racial segregation in public education is unconstitutional;Whereas the school system in Clinton, Tennessee, began to desegregate in 1956 as the result of a court order;Whereas the students who desegregated Clinton High School were Jo Ann Allen Boyce, Bobby Cain, Anna Therreser Caswell, Minnie Ann Dickey Jones, Gail Ann Epps Upton, Ronald Gordon Hayden, William Latham, Alvah J. McSwain Lambert, Maurice Soles, Robert Thacker, Regina Turner Smith, and Alfred Williams;Whereas these students known as the Clinton 12 were among the first students to desegregate a public high school in Tennessee, and among the first students to desegregate any school in the South after Brown v. Board of Education;Whereas, in August 1956, the Clinton 12 were pursued on their walks to school by white supremacists including the Ku Klux Klan, were threatened with violence, and in some cases were forced to flee the community;Whereas for years the town of Clinton was the target of white supremacy that resulted in the calling of the National Guard to protect the students and culminated in the bombing of Clinton High School in 1958, which was never solved;Whereas amid this racism and violence, the Clinton 12 walked to school to pursue the right to an equal education; andWhereas students across the United States today still face discrimination and inequities in educational opportunities: Now, therefore, be itThat the House of Representatives—(1)honors the members of the Clinton 12;(2)commends their bravery and perseverance in the face of hate;(3)recognizes the courage of their families and friends who were subjected to racially motivated violence and intimidation in the years following the desegregation of Clinton High School;(4)remembers the words of the late Representative John Lewis who said in commemorating the Clinton 12, Thank you for standing up. Thank you for getting in the way. Thank you for being you.; and(5)calls for the fulfillment of the promise by the United States Supreme Court that all students be afforded equal protection under the law, and separate educational facilities are inherently unequal..